DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-5, 7-14, and 16-22 in the reply filed on 31 August 2021 is acknowledged.  The traversal is on the grounds that there is no serious burden if the restriction was not required.  This is not found persuasive because a serious search burden was found to be present based on the explanation provided in the previous Office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 4, 13 and 21 are objected to because of the following informalities: 
Claims 4 and 21 each require “a sixth surface extending between the fourth surface and the sixth surface.”  This merely appears to be an inadvertent error.  The examiner suspects the intent of the applicant was to have this portion of the claim recite “a sixth surface extending between the fourth surface and the fifth surface” and will be examined on the merits as such.  Appropriate correction is required.
Claim 13 requires “forming the inner surface extending along the second web, the second lower corner portion, and the second lower corner portion…”  the second skin flange…” and will be examined on the merits as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-14, 17, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2008/0302912 (hereinafter “Yip”).Regarding claims 1 and 10 	Yip teaches a closed hat stringer and the technique for providing the stringer 102 comprising: a first leg (forming a skin flange) 112 configured to be coupled to a skin member (support structure comprising at least one of a skin of a vehicle or a base charge) 118; a wall portion (forming a web) 104; forming a lower corner portion of the composite stringer 102 extending from the first leg (skin flange) 112 to the wall portion (web) 104, forming an inner surface of the composite stringer 102 extending along the first leg (skin flange) 112, the lower corner portion, and the wall portion (web) 104; a (radius) filler 220 comprising a first surface coupled to the inner surface of the composite stringer at the lower corner portion, a second surface configured to couple to the skin member (support structure) 118, and a third surface extending between the first surface and the second surface; and an inner liner (overwrap layer) 110 coupled to the inner surface at the wall portion (web) 104, the third surface of the (radius) filler 220, and the skin member (support structure) 118 (Figures 2 and 3; and paragraphs [0025] – [0034]).Regarding claims 2 and 11 	In addition, Yip teaches the composite stringer assembly further comprises a first flange portion (top flange) 106; and an upper corner portion extending from the web 104 to the top flange 106, wherein the first leg (skin flange) 112 is formed with a first gage, the first flange portion (top flange) 106 is formed with a second gage, and the web 104 is formed with a third gage, and wherein the thickness (second gage) of the first flange portion (top flange) 106 may be increased (is greater than the first gage of the skin 112 and the third gage of the web 104) by adding additional layers of material 212 into the mold (paragraph [0032]; and Figures 2 and 3).Regarding claims 3 and 12 	In addition, Yip also teaches the thickness of the wall portion 104 (third gage of the web) and the thickness of the first leg 112 (first gage of the skin flange) are each made from the same strips of composite material 210, 214 (Figures 2 and 3; and paragraphs [0031] and [0032]), which corresponds to the claimed limitation requiring forming the web and skin flange such that the third gage of the web is approximately equal to the first gage of the skin flange.Regarding claims 4 and 13 	In addition, Yip teaches the web 104 extends from a first side of the top flange 106, and wherein the composite stringer further comprises: forming a second web 104 (on the right hand side of 106) extending from a second side of the top flange 106, forming a second skin flange 114 configured to be coupled to the support structure 118, and forming a second lower corner portion extending from the second skin flange 114 to the second web 104 (on the right hand side), and wherein the composite stringer assembly further comprises a second radius filler 220 (on the right hand side relative to the other filler 220) comprising a fourth surface coupled to the inner surface at the second lower corner portion, a fifth surface configured to couple to the support structure 118, and a sixth surface extending between the fourth surface and the fifth surface (Figures 2 and 3; and paragraphs [0025] – [0031]).Regarding claims 5 and 14	In addition, Yip teaches the inner liner (overwrap layer) 110 is coupled to the inner surface at the second web 104 (right hand side), the sixth surface of the second radius filler 220 (right hand side), and the skin member (support structure) 118, and wherein the inner liner (overwrap layer) 110 extends over the support structure 118 from the radius filler 220 (left hand side) to the second radius filler 220 (right hand side) (paragraph [0033]; and Figures 2 and 3).Regarding claim 8 and 17	In addition, Yip teaches the inner liner (overwrap layer) 110 may be formed by adding one or more layers (plies) to form a U-shape portion (paragraph [0034]), and the inner liner (overwrap layer) 110 is coupled to the inner surface at the web 104, the radius filler 220, and the support structure 118 (paragraphs [0025] – [0035], and Figure 2).Regarding claim 9	In addition, Yip illustrates the inner surface faces the support structure 118 when the skin flange 112 is coupled to the support structure 118 (Figure 2).Regarding claim 18 	In addition, Yip teaches coupling the composite stringer 102 to the skin member (support structure) 118 (Figure 2 and paragraph [0029]).Regarding claim 20	Yip teaches a closed hat stringer and the technique for providing the stringer (abstract).  Yip teaches the stringer is made from composite material (paragraph [0002]).  Yip teaches a composite stringer assembly comprising: a composite stringer 102 comprising: a first leg (skin flange) 112 configured to be coupled to a skin member 118 via an adhesive layer (base charge configured to couple to a skin of a vehicle) 120; a wall portion (web) 104; a lower corner portion of the composite stringer 102 extending from the first leg (skin flange) 112 to the wall portion (web) 104; a first flange portion (top flange) 106; an upper corner portion extending from the web 104 to the top flange 106, and an inner surface of the composite stringer 102 extending along the first leg (skin flange) 112, the lower corner portion, the wall portion (web) 104, the upper corner portion, and the top flange 106 (Figures 2 and 3; and paragraphs [0025] – [0034]). 	Yip teaches a (radius) filler 220 comprising a first surface coupled to the inner surface of the composite stringer at the lower corner portion, a second surface coupled to the adhesive layer (base charge) 120, and a third surface extending between the first surface and the second surface; and an inner liner (overwrap layer) 110 coupled to the inner surface at the wall portion (web) 104, the third surface of the (radius) filler 220, and the adhesive layer (base charge) 120 (Figure 2 and paragraph [0034]). 	Yip teaches the first leg (skin flange) 112 is formed with a first gage, the first flange portion (top flange) 106 is formed with a second gage, and the web 104 is formed with a third gage, and wherein the thickness (second gage) of the first flange portion (top flange) 106 may be increased (is greater than the first gage of the skin flange 112 104) by adding additional layers of material 212 into the mold (paragraph [0032]; and Figures 2 and 3).  Yip also teaches the thickness of the wall portion 104 (third gage of the web) and the thickness of the first leg 112 (first gage of the skin flange) are each made from the same strips of composite material 210, 214 (Figures 2 and 3; and paragraphs [0031] and [0032]), which corresponds to the claimed limitation requiring the third gage of the web is approximately equal to the first gage of the skin flange.Regarding claim 21 	In addition, Yip teaches the web 104 extends from a first side of the top flange 106, and wherein the composite stringer further comprises: a second web 104 (on the right hand side of 106) extending from a second side of the top flange 106, a second skin flange 114 configured to be coupled to the adhesive layer (base charge) 120, and a second lower corner portion extending from the second skin flange 114 to the second web 104 (on the right hand side), and wherein the composite stringer assembly further comprises a second radius filler 220 (on the right hand side relative to the other filler 220) comprising a fourth surface coupled to the inner surface at the second lower corner portion, a fifth surface configured to couple to the adhesive layer (base charge) 120, and a sixth surface extending between the fourth surface and the fifth surface (Figures 2 and 3; and paragraphs [0025] – [0031]).Regarding claim 22	In addition, Yip teaches the inner liner (overwrap layer) 110 is coupled to the 104 (right hand side), the sixth surface of the second radius filler 220 (right hand side), and the adhesive layer (base charge) 120, and wherein the inner liner (overwrap layer) 110 extends over the adhesive layer (base charge) 120 from the radius filler 220 (left hand side) to the second radius filler 220 (right hand side) (paragraph [0033]; and Figures 2 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yip as applied to claim 1 or 10.Regarding claims 7 and 16	The limitations for claims 1 and 10 have been set forth above.  In addition, Yip teaches the inner liner (overwrap layer) 110 is coupled to a portion of the inner surface at the web 104, the radius filler 220, and the support structure 118 (Figure 2).  However, Yip does not explicitly teach the inner liner (overwrap layer) 110 is coupled to at least approximately 0.25 inches of the inner surface at the web above the radius filler 220.  It would have been obvious to one having ordinary skill in the art at the time of the 110 to be coupled up the inner surface of the web using nothing more than routine experimentation.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yip as applied to claim 18 above, and further in view of United States Patent Application Publication No. US 2015/0251400 (hereinafter “Goehlich”).Regarding claim 19 	The limitations of claim 18 have been set forth above.  In addition, Yip does not explicitly teach the composite stringer 102 is coupled to the support structure 118 using a co-curing technique. 	Goehlich teaches a process for manufacturing an integrated shell element including: providing a shell element lay-up tool with an upper tool surface; laying-up a resin impregnated fibers on the upper tool surface to form the shell element; providing on the resin impregnated fibers a stiffener element layup tool having surfaces to support a stiffener element structure; laying-up resin impregnated fibers on the stiffener element lay-up tool to form the stiffener element; curing in a single step the resin impregnated fibers such that the fibers forming the shell element and the fibers forming the stiffener element are laminated into an integrated shell element having a longitudinal or transversal stiffener element; and separating the integrated shell element from the shell .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783